DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2	This communication is in response to the RCE of 5/7/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 20, 26-30 are currently pending in the application and 21-23, 31-33 withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Will Chung on 7/29/2021

The application has been amended as follows: 
2.	Claims 20, 26-30 and 21-23, 31-33 has been amended as seen in the attached proposed amendment.

Allowable Subject Matter
3.       Claims 20, 26-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	20 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose transmitting scheduling information for one multicast or broadcast transmission by using a resource block pair of the plurality of resource blocks when the information transmitting manner is multicast or broadcast, wherein, for different information transmitting manners, used scheduling assignment (SA) resource block allocation manners are different, and wherein the resource block pair is composed of a first resource block of the plurality of resource blocks in an upper part of the resource pool and a second resource block of the plurality of resource blocks in a lower part of the resource pool. It is noted that the closest prior art, Kim et al. (US 2017/0295601) discloses a D2D Tx UE that may transmit D2D data in a unicast or multicast fashion and a resource block used for SA transmission be determined. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473